Exhibit 10.27

EXECUTION VERSION

FOURTH AMENDMENT

FOURTH AMENDMENT, dated as of March 15, 2007 (this “Fourth Amendment”), to the
Amended and Restated Credit Agreement, dated as of April 28, 2005 (as amended,
supplemented or otherwise modified, the “Credit Agreement”), among EDUCATE
OPERATING COMPANY, LLC, a Delaware limited liability company (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), MERRILL LYNCH CAPITAL, a division of Merrill
Lynch Business Financial Services Inc., as documentation agent (the
“Documentation Agent”), and JPMORGAN CHASE BANK, N.A., as administrative agent
(the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Documentation Agent and the
Administrative Agent are parties to the Credit Agreement;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth herein; and

WHEREAS, the Required Lenders have consented to the requested amendments as set
forth herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
which are defined in the Credit Agreement are used herein as therein defined.

2. Amendments to Section 1. Section 1.1 of the Credit Agreement is hereby
amended as follows:

(a) by deleting “or” immediately before “Ivy West Asset Sale” and inserting in
lieu thereof “,” in the definition of “Asset Sale”;

(b) by inserting “or Company Center Asset Sale” immediately following “Ivy West
Asset Sale” in the definition of “Asset Sale”;

(c) by inserting the following definition in appropriate alphabetical order:

“Company Center: any center owned by the Borrower or any of its Subsidiaries and
any and all assets relating thereto, including without limitation, any and all
of the following with respect to each such center: tangible personal property
(such as machinery, customer lists, inventory, office equipment and furniture),
leasehold or subleasehold interests, permits, licenses, registrations,
certificates, variances and similar rights from government and governmental
authorities, books, records, ledgers, files, documents, correspondence, lists,
creative materials, advertising and promotional materials, studies, reports and
other printed materials, telephone and facsimile numbers, but excluding any
intellectual property of the Borrower or any Subsidiary (other than licenses and
franchises thereof to the extent permitted in the Loan Documents).”;

(d) by inserting the following definition in appropriate alphabetical order:

“Company Center Asset Sale: any Disposition by the Borrower or any Subsidiary of
one or more Company Centers.”;



--------------------------------------------------------------------------------

(e) by inserting the following definition in appropriate alphabetical order:

“Fourth Amendment: the Fourth Amendment, dated as of March 15, 2007, to this
Agreement.”;

(f) by inserting the following definition in appropriate alphabetical order:

“Fourth Amendment Effective Date: as defined in the Fourth Amendment.”; and

(g) by inserting “, Company Center Asset Sale” immediately after every
appearance of “Ivy West Asset Sale” in the definition of “Net Cash Proceeds”.

3. Amendments to Section 2.9. Section 2.9(c) is hereby amended by deleting
paragraph (c) and inserting in lieu thereof the following new paragraph (c):

“(c) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale, German Subsidiaries Asset Sale, Ivy West Asset Sale, Company Center
Asset Sale or Recovery Event then, an amount equal to 100% of such Net Cash
Proceeds (provided, however, notwithstanding the foregoing, in the case of any
Company Center Asset Sale after January 1, 2007, 50% of such Net Cash Proceeds
to the extent the aggregate amount of the Net Cash Proceeds of all Company
Center Asset Sales received as of such date does not exceed $5,000,000) shall be
applied on such date toward the prepayment of the Amended Term Loans and the
reduction of the Revolving Commitments as set forth in Section 2.9(e).”

4. Amendments to Section 7.5. Section 7.5 is hereby amended as follows:

(a) by deleting from paragraph (j) “having a fair market value not to exceed
$2,000,000 in the aggregate for any fiscal year of the Borrower.” and inserting
in lieu thereof, “, provided that, at the time of such Disposition and after
giving effect thereto, the aggregate fair market value of all such other
property (such other property, for the avoidance of doubt, does not include
Company Centers) Disposed of in such fiscal year does not exceed an amount equal
to $2,000,000 minus the aggregate fair market value of all Company Centers
Disposed of in such fiscal year pursuant to paragraph (k) of this Section 7.5
(which amount in no event shall be less than $0); and”; and

(b) by inserting the following as paragraph (k) of Section 7.5:

“(k) in addition to paragraphs (a) through (j) in this Section 7.5, the
Disposition of one or more Company Centers.”

5. Amendments to Section 7.8. Section 7.8 is hereby amended as follows:

(a) deleting the word “and” at the end of paragraph (p) of Section 7.8;

(b) deleting the period at the end of paragraph (q) of Section 7.8 and inserting
in lieu thereof “; and”; and

(c) inserting the following as paragraph (r) of Section 7.8:

“(r) Investments representing non-cash consideration received in connection with
Company Center Asset Sales, including without limitation seller financing
evidenced by a promissory note delivered by the purchaser of one or more Company
Centers to the Borrower or a Subsidiary thereof, as the case may be, as part of
the consideration for the purchase of such Company Center or Company Centers.”



--------------------------------------------------------------------------------

6. Agreements by the Borrower. The Borrower shall not, and shall not permit any
of its Subsidiaries to, make any Franchise Acquisition Expenditure, New Center
Expenditure or Permitted Acquisition from the date hereof, except to the extent
that it has committed to make, or materially commenced its planning for or
consummation of, such Franchise Acquisition Expenditure, New Center Expenditure
or Permitted Acquisition prior to November 13, 2006 and except for any Franchise
Acquisition Expenditure made for the sole purpose of purchasing franchises to
sell to new franchisees.

7. Conditions to Effectiveness of this Amendment. This Fourth Amendment shall
become effective on and as of the date (such date the “Fourth Amendment
Effective Date”) of the execution and delivery of this Fourth Amendment by the
Borrower, the Administrative Agent and the Required Lenders and satisfaction of
the following conditions precedent:

(a) The Administrative Agent shall have received payment, for distribution to
each Lender that has signed and delivered this Fourth Amendment to the
Administrative Agent by not later than 12:00 Noon (New York City time) on
March 15, 2007 (or such later time or date as agreed by the Borrower and the
Administrative Agent), of an amendment fee equal to 0.125% of the Aggregate
Exposure of such Lender then in effect immediately prior to the Fourth Amendment
Effective Date.

(b) The Lenders and the Administrative Agent shall have received all other fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), in connection
with the Fourth Amendment.

(c) The Administrative Agent shall have received (i) a certificate of the
Secretary or Assistant Secretary or similar officer of the Borrower, dated the
Fourth Amendment Effective Date, and certifying (A) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors (or
equivalent governing body) of the Borrower (or its managing member) authorizing
the execution, delivery and performance of this Fourth Amendment, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Fourth Amendment Effective Date, (B) as to the incumbency and
specimen signature of each officer executing this Fourth Amendment or any other
document delivered in connection herewith on behalf of the Borrower and (C) as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
or similar officer executing such certificate; and (ii) a good standing
certificate for the Borrower from its jurisdiction of organization.

(d) The Administrative Agent shall have received an Acknowledgement and Consent
in the form of Exhibit A attached hereto (the “Acknowledgement and Consent”),
executed and delivered by each Loan Party other than the Borrower.

8. Miscellaneous.

(a) Representation and Warranties. The Borrower hereby represents that as of the
Fourth Amendment Effective Date each of the representations and warranties made
by any Loan Party in or pursuant to the Loan Documents is true and correct in
all material respects as if made on and as of such date (it being understood and
agreed that any representation or warranty that by its terms is made as of a
specific date shall be required to be true and correct in all material respects
only as of such specified date), and no Default or Event of Default has occurred
and is continuing after giving effect to the amendments contemplated herein.



--------------------------------------------------------------------------------

(b) Effect. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Loan Documents shall remain
unamended and not waived and shall continue to be in full force and effect.

(c) Counterparts. This Fourth Amendment may be executed by one or more of the
parties to this Fourth Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Fourth Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

(d) Severability. Any provision of this Fourth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(e) Integration. This Fourth Amendment and the other Loan Documents represent
the agreement of the Loan Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

(f) GOVERNING LAW. THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(g) Waiver. The Lenders hereby waive solely for the period from January 1, 2007
and until May 31, 2007 (the “Waiver Period”) (A) compliance by the Borrower with
the covenants contained in Sections 7.1(a), (b) and (c) of the Credit Agreement
for the last day of, and for the period of four consecutive fiscal quarters
ending with, the fiscal quarter of the Borrower ended December 31, 2006 and
ending March 31, 2007, respectively and (B) any Default or Event of Default
arising out of any non-compliance by the Borrower therewith or any breach by the
Borrower of any representation or warranty made by it to the extent such breach
would not have occurred but for such non-compliance.

(h) Acknowledgement and Consent. To effectuate the amendments to the Guarantee
and Collateral Agreement provided in Section 3 of the Acknowledgement and
Consent, the Lenders authorize and instruct the Administrative Agent to execute
and deliver the Acknowledgement and Consent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

EDUCATE OPERATING COMPANY, LLC By:  

/s/ Kevin E. Shaffer

Name:   Kevin E. Shaffer Title:   Vice President, Treasurer & Assistant
Secretary



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Kathryn A. Duncan

Name:   Kathryn A. Duncan Title:   Managing Director



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., as Documentation Agent and as a Lender By:  

/s/ Kelli J. O’Connell

Name:   Kelli J. O’Connell Title:   Vice President



--------------------------------------------------------------------------------

Atlas Loan Funding 1, LLC By:   Atlas Capital Funding, Ltd. By:   Structured
Asset Investors, LLC Its Investment Manager, as a Lender By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Vice President Atlas Loan Funding 2, LLC By:  
Atlas Capital Funding, Ltd. By:   Structured Asset Investors, LLC Its Investment
Manager, as a Lender By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Vice President WB Loan Funding 4, LLC, as a
Lender By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Vice President



--------------------------------------------------------------------------------

GSC PARTNERS GEMINI FUND LIMITED By:   GSCP (NJ), L.P., as Collateral Monitor
By:   GSCP (NJ), INC., its General Partner, as a Lender By:  

/s/ Seth M. Katzenstein

Name:   Seth M. Katzenstein Title:   Authorized Signatory

 

Whitehorse I, LTD. By:   Whitehorse Capital Partners, L.P. as Collateral
Manager, as a Lender By:  

/s/ Ethan Underwood

Name:   Ethan Underwood Title:   Manager

 

Whitehorse II, LTD. By:   Whitehorse Capital Partners, L.P. as Collateral
Manager, as a Lender By:  

/s/ Ethan Underwood

Name:   Ethan Underwood Title:   Manager

 

Toronto Dominion (New York), LLC, as a Lender By:  

/s/ Masood Fikree

Name:   Masood Fikree Title:   Authorized Signatory Bank of America, NA., as a
Lender By:  

/s/ Mary K. Giermek

Name:   Mary K. Giermek Title:   Senior Vice President ING Capital LLC, as a
Lender By:  

/s/ Khursheed Sorabjee

Name   : Khursheed Sorabjee Title:   Vice President General Electric Capital
Corporation, as a Lender By:  

/s/ Martin Mahoney

Name:   Martin Mahoney Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

Antares Capital Corporation, as a Lender By:  

/s/ Martin Mahoney

Name:   Martin Mahoney Title:   Duly Authorized Signatory General Electric
Capital Corporation, as Administrator for, Merritt CLO Holding LLC, as a Lender
By:  

/s/ Amanda Van Heyst

Name:   Amanda Van Heyst Title:   Duly Authorized Signatory LightPoint CLO
2004-1, Ltd., Marquette US/European CLO, P.L.C. as a Lender By:  

/s/ Martin J. Mulroe

Name:   Martin J. Mulroe Title:   Managing Director Stanfield Arbitrage CDO,
Ltd. By:   Stanfield Capital Partners LLC as its Collateral Manager, as a Lender
By:  

/s/ David Frey

Name:   David Frey Title:   Managing Director EAGLE LOAN TRUST By:   Stanfield
Capital Partners, LLC as its Collateral Manager, as a Lender By:  

/s/ David Frey

Name:   David Frey Title:   Managing Director Stanfield AZURE CLO, Ltd. By:  
Stanfield Capital Partners, LLC as its Collateral Manager, as a Lender By:  

/s/ David Frey

Name:   David Frey Title:   Managing Director Stanfield Vantage CLO, Ltd By:  
Stanfield Capital Partners, LLC as its Asset Manager, as a Lender By:  

/s/ David Frey

Name:   David Frey Title:   Managing Director



--------------------------------------------------------------------------------

Stanfield Modena CLO, Ltd By:   Stanfield Capital Partners, LLC as its Asset
Manager, as a Lender By:  

/s/ David Frey

Name:   David Frey Title:   Managing Director Stanfield Quattro CLO, Ltd. By:  
Stanfield Capital Partners, LLC as its Collateral Manager, as a Lender By:  

/s/ David Frey

Name:   David Frey Title:   Managing Director M&T Bank, as a Lender By:  

/s/ John H. Lewin

Name:   John H. Lewin Title:   Vice President BABSON CLO LTD 2005-I BABSON
CREDIT STRATEGIES CLO, LTD. SUFFIELD CLO, LIMITED, as Lenders By:   Babson
Capital Management LLC as Collateral Manager By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director BILL & MELINDA GATES FOUNDATION,
as a Lender By:   Babson Capital Management LLC as Investment Adviser By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY, as a Lender By:   Babson Capital Management LLC as Investment
Adviser By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director



--------------------------------------------------------------------------------

HAKONE FUND LLC, as a Lender By:   Babson Capital Management LLC as Investment
Manager By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director Navigator CDO 2004, LTD., as a
Lender By:   Antares Asset Management, Inc., as Collateral Manager By:  

/s/ Kathleen Brooks

Name:   Kathleen Brooks Title:   Authorized Signatory CIT Lending Services
Corporation, as a Lender By:  

/s/ David Manheim

Name:   David Manheim Title:   Vice President Denali Capital LLC, managing
member of DC Funding Partners LLC, portfolio manager for DENALI CAPITAL CLO I,
LTD., or an affiliate, as a Lender By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer Denali Capital LLC,
managing member of DC Funding Partners LLC, portfolio manager for DENALI CAPITAL
CLO III, LTD., or an affiliate, as a Lender By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer Denali Capital LLC,
managing member of DC Funding Partners LLC, portfolio manager for DENALI CAPITAL
CLO VI, LTD., or an affiliate, as a Lender By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer



--------------------------------------------------------------------------------

MSIM Peconic Bay Ltd., as a Lender By:   Morgan Stanley Investment Management,
Inc. as Interim Collateral Manager, as a Lender By:  

/s/ Jinny K. Kim

Name:   Jinny Kim Title:   Executive Director Zodiac Fund – Morgan Stanley
Senior Loan Fund By:   Morgan Stanley Investment Management, Inc. as Investment
Adviser, as a Lender By:  

/s/ Jinny K. Kim

Name:   Jinny Kim Title:   Executive Director Confluent 3 Limited By:   Morgan
Stanley Investment Management, Inc. as Investment Manager, as a Lender By:  

/s/ Jinny K. Kim

Name:   Jinny Kim Title:   Executive Director MSIM Croton, Ltd. By:   Morgan
Stanley Investment Management, Inc. as Collateral Manager, as a Lender By:  

/s/ Jinny K. Kim

Name:   Jinny Kim Title:   Executive Director Qualcomm Global Trading, Inc. By:
  Morgan Stanley Investment Management as Investment Manager, as a Lender By:  

/s/ Jinny K. Kim

Name:   Jinny Kim Title:   Executive Director Morgan Stanley Prime Income Trust,
as a Lender By:  

/s/ Jinny K. Kim

Name:   Jinny Kim Title:   Executive Director



--------------------------------------------------------------------------------

Van Kampen Senior Income Trust By:   Van Kampen Asset Management, as a Lender
By:  

/s/ Robert P. Drobny

Name:   Robert P. Drobny Title:   Vice President Van Kampen Senior Loan Fund By:
  Van Kampen Asset Management, as a Lender By:  

/s/ Robert P. Drobny

Name:   Robert P. Drobny Title:   Vice President SIERRA CLO II, as a Lender By:
 

/s/ John M. Casparian

Name:   John M. Casparian Title:   Senior Managing Director, Churchill Pacific,
Manager OLYMPIC CLO I, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:   Senior Managing Director, Churchill Pacific,
Manager WHITNEY CLO I, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:   Senior Managing Director, Churchill Pacific,
Manager SHASTA CLO I, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:   Senior Managing Director, Churchill Pacific,
Manager SIERRA CLO I, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:   Senior Managing Director, Churchill Pacific,
Manager



--------------------------------------------------------------------------------

The Governor and Company of the Bank of Ireland, as a Lender By:  

/s/ Louise O’Connor

Name:   Louise O’Connor Title:   Vice President By:  

/s/ Ross Catlin

Name:   Ross Catlin Title:   Managing Director Allied Irish Banks Ltd, as a
Lender By:  

/s/ Joanne Gibson

Name:   Joanne Gibson Title:   Assistant Vice President By:  

/s/ Margaret Brennan

Name:   Margaret Brennan Title:   Senior Vice President AIB Debt Management Ltd,
as a Lender By:  

/s/ Joanne Gibson

Name:   Joanne Gibson Title:   Assistant Vice President Investment Advisor to
AIB Debt Management, Limited By:  

/s/ Margaret Brennan

Name:   Margaret Brennan Title:   Senior Vice President Investment Advisor to
AIB Debt Management, Limited